DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 16, 17, 19, 20, 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following structure is undefined in the rejected claims:


    PNG
    media_image1.png
    67
    80
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 16, 17, 19, 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/065661 (WO 661) in view of WO 2018/098269 (WO 269).

WO 661 discloses a preparation of a conjugate of trastuzumab carrying two MMAF groups (trastuzumab-(MMAF)2) comprising the following steps. Firstly, trastuzumab is "trimmed" with an endoglycosidase which provides the antibody with terminal GlcNAc groups (see Ex. 10 on p. 84); these GlcNAc groups are located on asparagine groups at N297 of the antibody (see p. 12, I. 29-30). In a second step, the trastuzumab with the terminal GlcNAc groups is reacted with UDP-N-azidoacetylgalactosamine in the presence of 13(1,4)-galactosyltransferase whereby the GlcNAc groups are bonded to GalNAz groups (see Ex. 13 on p. 86). Finally, the azide moieties form triazoles with the bicyclononyne (BCN) groups of the construct BCN-vc-PABA-MMAF to introduce the MMAF moieties (see Ex. 23 on p. 90-91). The conjugate is disclosed for use in the treatment of breast cancer (see p. 62, I. 12-16).

    PNG
    media_image2.png
    99
    555
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    316
    513
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    76
    547
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    246
    748
    media_image5.png
    Greyscale

WO 661 may fail to explicitly teach the linkers between the triazole groups and the drug moieties. These structural differences are not demonstrated to be associated with any specific technical effect; the objectively solved problem is thus the provision of alternative antibody-drug conjugates.
Nonetheless, WO 269 discloses scaffolds for the formation of antibody-drug conjugates wherein Auristatin F is connected to maleimide groups via the same linkers via which Auristatin F is connected to the BCN group in the scaffolds according to the present application (see Ex. 24, 27-29, 31 and 33-35 and the structures in par. 512 and 518 of WO 269). See also:

    PNG
    media_image6.png
    538
    662
    media_image6.png
    Greyscale

These conjugates are contemplated for the recited indications:

    PNG
    media_image7.png
    258
    639
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    259
    640
    media_image8.png
    Greyscale

See also, paragraph 546+.
By replacing the vc-PABA moiety of the BCN-vc-PABA-MMAF construct according to WO 661 with the linkers known from WO 269 would have been obvious.  In particular, selecting Auristatin F as the drug like in WO 269, the skilled person would have arrived at the conjugates according to the rejected claims.  Specifically, those of ordinary skill could have applied the linker-drug moieties of WO 269 in the manner required and in a predictable fashion for the purposes of obtaining the recited ADC’s.  As outlined above, WO 661 teaches that preparing derivatized antibodies with terminal GlcNAc conjugated to the recited click moieties was customary in the art.  WO 269 is added for the proposition that the recited linker-drug scaffolds are applicable to these GlcNAc-derivatized antibodies.  Specifically, WO 269 teaches that the particular known technique of using these scaffolds in ADC’s was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to other antibodies, such as the derivatized ADC’s of WO 661, would have yielded predictable results.  Accordingly, using the recited linker-drug scaffolds for the purposes of preparing the recited ADC’s would have been prima facie obvious.

Claim(s) 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 661 in view of WO 269, in further view of WO 2017/160754 (WO 754).

WO 754 discloses NaPi2b-targeted antibody-drug conjugates with antibodies as defined in these claims (see par. 7 and 27; SEQ ID NO: 1 and SEQ ID NO:2 of the present application are identical to SEQ ID NO: 1 and SEQ ID NO:2 of WO 754).
It would have been evident to the skilled person that the obtained conjugate could be employed in the treatment of NaPi2b-expressing cancers.  The selection of any specific such cancers and corresponding patient groups as defined in the rejected claims must be considered as arbitrary, as long as no experimental data are provided demonstrating a surprisingly advantageous suitability of the conjugates for the respective application.  Therefore, using this in combination with the recited linkers and drugs, as they were taught by WO 661 and WO 269 would have been prima facie obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642